IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JUAN RIVERA,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4363

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 20, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Juan Rivera, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.